Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 8/8/2022. Claims 1- 9 and 11-21 have been examined in this application. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments
2.	Applicant’s amendments to claims 1, 5, 8-9, 11, 14, and 16-17 are acknowledged. Applicant’s cancellation of claim 10 is acknowledged. Applicant’s addition of new claims 18-21 is acknowledged. 
Response to Arguments 
3.	On pages 11-12 of Remarks, Applicant makes arguments directed towards Applicant’s amendments in the independent claims.  Specifically Applicant argues the prior art does not teach or suggest two different compensations, based on Applicant’s amendments the Examiner has updated the prior art rejection below in view of the newly cited prior art reference of Sheeman et al. (United States Patent Application Publication Number: US 2007/0288953), rendering Applicant’s arguments moot. It is noted that while previously in dependent claim 10 Applicant did recite some of the amended claim language that is now found in the independent claim, the addition of additional claim language and where the claim limitations are now recited in the independent claims resulted in the citation of new art.  
4.	On remarks pages 13-14, Applicant argues amended claim 5.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  It is first noted, as discussed in the cited paragraphs 0022-0023 and 0038 of Anschutz et al., the content provider as recited could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in the cited primary reference of Anschutz et al. in independent claim 1. (It is noted that this interpretation has been updated to reflect, Applicant’s movement of this limitation to the independent claims that effects interpretation of “the content provider” in other new and previous dependent claims). The user is a “content provider” since they provide feedback to the system to update which advertisements are later provided (see paragraphs 0028 and 0037-0038).  So the system validates implementation of the matched campaign in the video “by the content provider” either by the computing system 100 tracking feedback from the user (see paragraph 0038) or the users providing feedback to the system from their device (see paragraphs 0028 and 0037-0038).  This is validating implementation because it is providing feedback on for example whether the ad was viewed or liked (see paragraph 0028).  Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
5.	On Remarks page 13, Applicant argues for the same reason as claim 5, Anschutz does not teach claim 6.  However as discussed above, the Examiner interprets Anschutz to teach claim 5 in multiple ways therefore the Examiner respectfully disagrees with Applicant’s arguments. 
6.	On remarks page 14, Applicant argues Anschutz does not teach claim 7.  In particular, Applicant argues Anschutz does not need to identify the advertisement within the video but rather has pre-existing knowledge of the location in which the ad was automatically introduced.  
	The Examiner interprets claim 7 to merely recite placing an ad in a section of the video.  Anschutz clearly teaches this in paragraphs 0039-0041, where Anschutz shows different examples of how an advertisement could be incorporated into a video for example the program video is replaced or overwritten with the advertisement for example changing
the brands on a box of cereal or a can of soda depicted in the current program.  It is even noted in Applicant’s own argued specification this can be performed by a marker or may be manually identified (see paragraph 0090), which would read on Anschutz having a pre-existing knowledge of the location in which the ad was automatically introduced, contrary to those arguments above by Applicant.  
	There is no image analysis specifically claimed or required and for example is only one of the alternatives found in Applicant’s specification.  Rather even further Anschutz teaches these ad overlays can be determined based on ad spots (see paragraphs 0025), which would read on markers or being manually done or by a designed application as in the operator analyst of Anschutz (see paragraph 0025) therefore the Examiner respectfully disagrees with Applicant’s arguments. 
7.	On pages 14-15, Applicant argues claim 11 as amended.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  It is first noted again as discussed above in section 4, the content provider as recited in the claims could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in the teachings of Anschutz in independent claim 1. The user is a “content provider” since they provide feedback to the system to update which advertisements are later provided (see paragraphs 0028 and 0037-0038). The cited primary reference of Anschutz teaches providing ads based on aggregated demographics (see at least paragraphs 0014, 00029-0033 and 0022), in the environment of any streamed audio and/or visual program (see paragraph 0022), where the streamed audio or visual program is an electronic game under broadest reasonable interpretation in that it allows the user to provide various levels of interaction (feedback) with the system (see paragraphs 0028, 0038, and 0004).  Anschutz just does not expressly teach the user or computing system playing an electronic game (e.g. the computing system playing a game by providing it to the user or a user playing an electronic game provided by the system).  However, Ogasawara teaches providing ads to a user playing an electronic game in at least paragraphs 0018, 0021, and 0029, and it would be have been obvious based on the motivation statement on pages 24-25 of the Non-Final Rejection.  So in all, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), in that the reference of Ogasawara is not relied upon to teach what is argued by Applicant. 
8.	On pages 15-16 of Remarks, Applicant argues the new claims.  However the Examiner has updated the prior art rejections below to reflect Applicant’s amendments therefore rendering the arguments moot. 
9.	On remarks pages 16-17, Applicant argues the claims rejection under 101.  It is first noted that the Examiner has removed the previous note on page 6 of the Non-Final Rejection as all the independent claims now require use of a machine in at least some way to perform the recited tasks as amended.  Further it is additionally noted the Examiner has updated the 101 rejection below to reflect Applicant’s amendments now requiring a computer or specifically now claiming a previous alternative that was for example not required by the previous claim set. 
	On page 16 of Remarks, Applicant argues the claims in view of the specification (see paragraphs 0029-0061) recite a technical program, solution and effects and therefore are a practical application.  Further Applicant argues the claims are similar to DDR Holdings. The Examiner understands Applicant’s arguments however respectfully disagrees. 
	 Specifically, the claims recite limitations that could reasonably and practically be performed by a human operator.  The fact that for example these limitations in the independent claims that could reasonably and practically performed by a human operator are instead performed automatically, by using a processor, or by software running on a computer merely recite (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and (2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(9)), which under the practical application step are limitations previously found by the courts to be not enough to be indicative of a practical application.  Further the type of content being video content merely recites generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), which again is a limitation previously found by the courts to not be enough to qualify as a practical application. 
	Reconsidering the data gathering under the significantly more (inventive concept) step merely recites (a) automating mental tasks or (b) receiving or transmitting data over a network, e.g., using the Internet to gather data, which is simply appending well-understood, routine, conventional activities previously known to the industry established in court decisions as discussed in the cited MPEP sections and USPTO July 2015 Update. Therefore the Examiner respectfully disagrees with Applicant’s arguments 
10.	On pages 16-17 of Remarks, Applicant argues the claims are similar to the claims in the Amdocs decision.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. The Amdocs decision was “ a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records” (see MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]).  As the Examiner finds the claims being directed to “providing ads based on bids and aggregated demographic audience data in content” and lacking any specific arguments as to how the specific claims are similar to the idea in Amdocs of a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records the Examiner finds no similarity between the present application and Amdocs and respectfully disagrees. 

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. 	Claims 1- 9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) providing ads based on bids and aggregated demographic
audience data in content. The idea of providing ads based on bids and aggregated
demographic audience data in content is a mental process as well as subject matter
where the commercial or legal interaction is advertising, marketing, or sales activities or
behaviors which is a certain method of organizing human activities. Since the claims
recite a mental process or a certain method of organizing human activities which are in
the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations that have been found to not be enough to be indicative
of a practical application:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: (a) using a processor (see claim 1), (b) a computerized apparatus having a processor, the processor being adapted to perform the steps of: (see claim 16), (b) a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method comprising: (see claim 17), and automatically (see claims 1, 5-6 and 8)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(9)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1- 9, 11, 16-17, and 20-21)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims: generally linking the use of the judicial exception to the online
advertisement in video like streaming or gaming environment or field of use (see claims
1- 9 and 11-21)
	The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the claims merely
recite limitations not indicative of "significantly more" (inventive concept) in that the
claims merely recite:
	(a) automating mental tasks (see claims 1- 9, 11, 16-17, and 20-21)(see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson,
409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g., using the Internet to gather
data(see claims 1- 9, 11, 16-17, and 20-21) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	and (c) simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo), specifically determining information through the use of chat services like bots or widgets (see claims 8-9, and 20)
Dayama et al. (United States Patent Application Publication Number: US 2019/0142062) paragraph 0070 “In exemplary embodiments, distraction suggestion provider 126 obtains the user's reaction/response 304 to the initial distraction suggestion 302, via a chat-bot, automatic phone call, or any other method known to one of ordinary skill in the art, and determines whether to provide a more intensive successive distraction suggestion 306 in the event the initial distraction suggestion 302 did not distract the user from smoking” 
Kuncheria et al. (United States Patent Application Publication Number: US 2019/0327193) paragraph 0048 “ In the following description, each of chat servers 260A-260P is implemented as a chat bot (for example, DialogFlow product) or as an AI (artificial intelligence) enabled processing engine (for example, Clarifai application, well known in the relevant arts), and accordingly is capable of providing automated responses in natural language. In addition, each of chat servers 260A-260P is also capable of providing additional information (“intents”, explained below) as part of the responses.
Chen (United States Patent Application Publication Number: US 2020/0272790) paragraph 0068 “In some embodiments, concierge service 515 can utilize a conversational interface to understand the natural language communications, to recognize the intent of the communications, and to engage the user in a dialog. Conversational interfaces are a type of artificial intelligence, trained using machine learning or deep learning algorithms. In addition to interpreting language, conversational interfaces can also communicate back to users through questions and statements that make sense in the context of a dialog between the user and the conversational interface. Conversational interfaces are sometimes known as “bots” and “chat bots.”  One example of a conversational interface is known as Lex, by Amazon Web Services” 
	Examiner's note:  Further the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15. 	Claims 1-2, 4-7, 14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anschutz et al. (United States Patent Application Publication Number: US 2008/0195458) further in view of Sheeman et al. (United States Patent Application Publication Number: US 2007/0288953).  
	As per claim 1, Anschutz et al. teaches A method comprising: (see
paragraph 0006, Examiner's note: methods and systems for selecting
advertisements for incorporation into a program).
	obtaining an estimated aggregated demographic data of an estimated
audience of a video, (see paragraphs 00029-0033 and 0022, Examiner's note:
providing ads in programs (where programs can be videos)(see paragraph 0022), for
example a new program is expected to draw 56,000 men between the ages of 18 and
34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches
using the above paragraphs of aggregated audience data 0029-0032 when the user
profile is for example unknown).
	wherein a content provider initiating the streaming of the video; (see paragraphs 0022-0023 and 0038, Examiner’s note: the content provider as recited could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in independent claim 1.  Additionally amended dependent claims make an interpretation of either appropriate for the independent claim. The user is a “content provider” since they provide feedback to the system to update which advertisements are later provided (see paragraphs 0028 and 0037-0038)). 
	wherein the estimated audience comprises a plurality of members, wherein the video is configured to be provided to the plurality of members; performing, using a processor, a crowd-matching between the estimated audience of the video and a campaign to determine a matched campaign, wherein said performing crowd- matching comprises: (see paragraphs 0014, 00029-0033 and 0022, Examiner's note: providing ads in programs (where programs can be videos)(see paragraph 0022), for example a new program is expected to draw 56,000 men between the ages of 18 and 34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches using the above paragraphs of aggregated audience data 0029-0032 when the user profile is for example unknown. Paragraph 0014 teaches methods, systems and computer readable media for performing the functions).
	initiating an auction between a plurality of participating advertisers, wherein each
advertiser of the plurality of participating advertisers providing a bid for presenting a
campaign within the video, wherein the bid is based on the estimated aggregated
demographic data and defining at least one profile-based compensation; computing for
each bid of the plurality of participating advertisers an estimated compensation based
on the estimated aggregated demographic data, automatically selecting a winning bid for the auction based on the estimated compensation; (see paragraphs 0035, 0043-0044, and
0048, Examiner's note: bidding to place advertisements based on demographics).
	and providing an instruction to implement the matched campaign within the
video, whereby the matched campaign is provided to an audience of the video
based on the estimated aggregated demographic data and without performing
personalized matching of the matched campaign to a specific member (see paragraphs
0043-0044, 0047, and 4a-4f, Examiner's note: presenting ads in content).
	determining an actual audience of the video; determining aggregated demographic data of the actual audience; and providing the computed compensation (see paragraphs 0030 and 0046, Examiner’s note: expected demographic estimates may be replaced or augmented by realistic or actual demographic viewership which as discussed in the preceding sections is used for bidding for ads). 
	While Anschutz clearly teaches bidding on demographics to present ads in
content (see paragraphs 0035, 0043-0044, and 0048) as well as determining actual demographics to change or augment the estimated demographics (see paragraphs 0030 and 0040), Anschutz does not clearly teach (1)cost of advertising being based on number of users who see the ad and the bid price for the ad or more specifically as recited in the claims wherein the estimated compensation is determined based on a number of estimated members having a demographic profile and based on defined profile-based compensation in the each bid that corresponds to the demographic profile and (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims automatically computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation.
	However, Sheeman which is in the art of ads (see abstract) teaches (1) cost of
advertising being based on number of users who see the ad and the bid price for the ad or  more specifically as recited in the claims wherein the estimated compensation is
determined based on a number of estimated members having a demographic profile
and based on defined profile-based compensation in the each bid that corresponds to
the demographic profile and  (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims automatically computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation. (see paragraphs 0017 and 0156-0158, Examiner’s note: providing ads based on demographics where a winning bidder may be required to pay more or less than they originally bid for the spot.  For example, it may be agreed to that a winner bidder may not pay more than 20% percent more than their actual bid if a bigger audience appears where bids are based on for example price per thousand). 
	
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz with the
aforementioned teachings from Sheeman with the motivation of providing a known way to
charge per the amount of impressions either estimated or actual (see Sheeman et al. paragraphs 0017, 0156-0158), when taking into consideration estimated and actual demographics and a number of people for each demographic in an online
advertisement bidding system is known (see Anschutz paragraphs 0038 and 0046-0048).
	As per claim 2, Anschutz et al. teaches
	wherein the winning bid defining a profile-based compensation for a targeted
demographic profile and not defining a profile-based compensation for a non-targeted
demographic profile, wherein the determination of the estimated compensation
is indifferent to a number of members in the estimated audience having the nontargeted
demographic profile. (see paragraphs 0035, 0043-0044, and 0048, Examiner's
note: bidding to place advertisements based on demographics).
	While Anschutz clearly teaches bidding on demographics to present ads in
content (see 0035, 0043-0044, and 0048), Anschutz does not clearly teach cost of
advertising being number of users who see the ad or more specifically as recited in the
claims wherein the estimated compensation is determined based on an estimated
number of members in the estimated audience having the targeted demographic profile.
	However, Sheeman which is in the art of ads (see abstract) teaches cost of
advertising being based on number of users who see the ad and the bid price for the ad
or more specifically as recited in the claims wherein the estimated compensation is
determined based on an estimated number of members in the estimated audience
having the targeted demographic profile (see paragraphs 0017 and 0156-0158, Examiner’s note: providing ads based on demographics where a winning bidder may be required to pay more or less than they originally bid for the spot.  For example, it may be agreed to that a winner bidder may not pay more than 20% percent more than their actual bid if a bigger audience appears where bids are based on for example price per thousand). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz in view of Sheeman with the aforementioned teachings from Sheeman with the motivation of providing a known way to charge per the amount of impressions either estimated or actual (see Sheeman et al. paragraphs 0017, 0156-0158), when taking into consideration estimated and actual demographics and a number of people for each demographic in an online
advertisement bidding system is known (see Anschutz paragraphs 0038 and 0046-0048).
	As per claim 4, Anschutz et al. teaches
	wherein the participating advertisers comprise a first advertiser and a second
advertiser, wherein the first advertiser providing the winning bid, wherein the second
advertiser providing a second bid, wherein the second bid defining a profile- based
compensation for the non-targeted demographic profile (see paragraphs 0035, 0043-
0044, and 0048, Examiner's note: bidding to place advertisements based on
demographics).
	As per claim 5, Anschutz et al. teaches
	further comprises: automatically validating implementation of the matched
campaign in the video (see paragraph 0038, Examiner's note: tracking feedback
includes tracking whether advertisements were skipped, whether the advertisements
where replayed, as well as any on the fly ratings provided by the consumer).
	by the content provider (see paragraphs 0038 and 0023, Examiner’s note: teaches this being performed by the computing device 100 which provides programs and ads or the user computer who provides feedback for the advertisemen). 
	As per claim 6, Anschutz et al. teaches.
	wherein said automatically validating implementation of the matched campaign in
the video comprises: analyzing the video to identify a portion of the video in which the
matched campaign is implemented. (see paragraphs 0038-0040, Examiner's note: in
paragraph 0038 tracking feedback includes tracking whether advertisements were
skipped, whether the advertisements where replayed, as well as any on the fly ratings
provided by the consumer. Paragraphs 0039-0040 discuss the types of advertisements
in videos for example).
	As per claim 7, Anschutz et al. teaches
	wherein the matched campaign is implemented by a subject appearing in the
video performing a non-formally defined action, wherein said analyzing the video
comprises identifying the portion of the video in which the subject performs the nonformally
defined action (see paragraphs 0039-0041, Examiner's note: shows different
examples of how an advertisement could be incorporated into a video for example the
program video is replaced or overwritten with the advertisement for example changing
the brands on a box of cereal or a can of soda depicted in the current program).
	As per claim 14, Anschutz et al. teaches
	wherein the instruction is provided to the content provider in a
predetermined time prior to the video being generated, whereby enabling the content
provider to make preparations for implementing the matched campaign within the video
(see paragraphs 0017, 0036, and 0045, Examiner’s note: logic may be implemented across multiple computers where one computer for example 100c may coordinate receipt and storage of information.  Paragraphs 0025 and 0029 teach receiving data to implement the matched campaign).
	As per claim 16, Anschutz et al. teaches A computerized apparatus having
a processor, the processor being adapted to perform the steps of: (see
paragraphs 0015, 0019, Examiner's note: software running on a computer to
perform the functions).
	obtaining an estimated aggregated demographic data of an estimated
audience of a video,	(see paragraphs 00029-0033 and 0022, Examiner's note:
providing ads in programs (where programs can be videos)(see paragraph 0022), for
example a new program is expected to draw 56,000 men between the ages of 18 and
34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches
using the above paragraphs of aggregated audience data 0029-0032 when the user
profile is for example unknown).
	wherein a content provider initiating the streaming of the video; (see paragraphs 0022-0023 and 0038, Examiner’s note: the content provider as recited could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in independent claim 16.  Additionally amended dependent claims make an interpretation of either appropriate for the independent claim. The user is a “content provider” since they provide feedback to the system to update which advertisements are later provided (see paragraphs 0028 and 0037-0038)). 
	wherein the estimated audience comprises a plurality of members, wherein the video is configured to be provided to the plurality of members;  performing a crowd-matching between the estimated audience of the video and a campaign to determine a matched campaign, wherein said performing crowd- matching comprises: (see paragraphs 00029-0033 and 0022, Examiner’s note: providing ads in programs (where programs can be videos)(see paragraph 0022), for example a new program is expected to draw 56,000 men between the ages of 18 and 34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches using the above paragraphs of aggregated audience data 0029-0032 when the user profile is for example unknown).
	initiating an auction between a plurality of participating advertisers, wherein each advertiser of the plurality of participating advertisers providing a bid for presenting a campaign within the video, wherein the bid is based on the estimated aggregated demographic data and defining at least one profile-based compensation;  computing for each bid of the plurality of participating advertisers an estimated compensation based on the estimated aggregated demographic data, and selecting a winning bid for the auction based on the estimated compensation;(see paragraphs 0035, 0043-0044, and 0048, Examiner’s note: bidding to place advertisements based on demographics). 
	 and providing an instruction to implement the matched campaign within the video, whereby the matched campaign is provided to an audience of the video based on the estimated aggregated demographic data and without performing personalized matching of the matched campaign to a specific member. (see paragraphs 0043-0044, 0047, and 4a-4f, Examiner’s note: presenting ads in content).
	determining an actual audience of the video; determining aggregated demographic data of the actual audience; and providing the computed compensation (see paragraphs 0030 and 0046, Examiner’s note: expected demographic estimates may be replaced or augmented by realistic or actual demographic viewership which as discussed in the preceding sections is used for bidding for ads).
	While Anschutz clearly teaches bidding on demographics to present ads in content (see paragraphs 0035, 0043-0044, and 0048) as well as determining actual demographics to change or augment the estimated demographics (see paragraphs 0030 and 0040), Anschutz does not clearly (1) teach cost of advertising being number of users who see the ad and the bid price for the ad or more specifically as recited in the claims wherein the estimated compensation is determined based on a number of estimated members having a demographic profile and based on defined profile-based compensation in the each bid that corresponds to the demographic profile and (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation.
	However, Sheeman which is in the art of ads (see abstract) teaches (1) cost of
advertising being based on number of users who see the ad and the bid price for the ad or  more specifically as recited in the claims wherein the estimated compensation is
determined based on a number of estimated members having a demographic profile
and based on defined profile-based compensation in the each bid that corresponds to
the demographic profile and  (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation. (see paragraphs 0017 and 0156-0158, Examiner’s note: providing ads based on demographics where a winning bidder may be required to pay more or less than they originally bid for the spot.  For example, it may be agreed to that a winner bidder may not pay more than 20% percent more than their actual bid if a bigger audience appears where bids are based on for example price per thousand). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz with the
aforementioned teachings from Sheeman with the motivation of providing a known way to
charge per the amount of impressions either estimated or actual (see Sheeman et al. paragraphs 0017, 0156-0158), when taking into consideration estimated and actual demographics and a number of people for each demographic in an online
advertisement bidding system is known (see Anschutz paragraphs 0038 and 0046-0048).
	As per claim 17, Anschutz et al.  teaches A computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method comprising: (see paragraphs 0015, 0019, Examiner’s note: software running on a computer to perform the functions).
	obtaining an estimated aggregated demographic data of an estimated audience of a video, (see paragraphs 00029-0033 and 0022, Examiner’s note: providing ads in programs (where programs can be videos)(see paragraph 0022), for example a new program is expected to draw 56,000 men between the ages of 18 and 34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches using the above paragraphs of aggregated audience data 0029-0032 when the user profile is for example unknown).
	wherein a content provide initiating the streaming of the video (see paragraphs 0022-0023 and 0038, Examiner’s note: the content provider as recited could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in independent claim 17.  Additionally amended dependent claims make an interpretation of either appropriate in the independent claim. The user is a “content provider” since they provide feedback to the system to update which advertisements are later provided (see paragraphs 0028 and 0037-0038)).
	 wherein the estimated audience comprises a plurality of members, wherein the video is configured to be provided to the plurality of members;  performing a crowd-matching between the estimated audience of the video and a campaign to determine a matched campaign, wherein said performing crowd- matching comprises: (see paragraphs 00029-0033 and 0022, Examiner’s note: providing ads in programs (where programs can be videos)(see paragraph 0022), for example a new program is expected to draw 56,000 men between the ages of 18 and 34 in the Southeastern United States (see paragraph 0029). Paragraph 0033 teaches using the above paragraphs of aggregated audience data 0029-0032 when the user profile is for example unknown).
	 initiating an auction between a plurality of participating advertisers, wherein each advertiser of the plurality of participating advertisers providing a bid for presenting a campaign within the video, wherein the bid is based on the estimated aggregated demographic data and defining at least one profile-based compensation;  computing for each bid of the plurality of participating advertisers an estimated compensation based on the estimated aggregated demographic data, and selecting a winning bid for the auction based on the estimated compensation; (see paragraphs 0035, 0043-0044, and 0048, Examiner’s note: bidding to place advertisements based on demographics).
	and providing an instruction to implement the matched campaign within the video, whereby the matched campaign is provided to an audience of the video based on the estimated aggregated demographic data and without performing personalized matching of the matched campaign to a specific member (see paragraphs 0043-0044, 0047, and 4a-4f, Examiner’s note: presenting ads in content).
	determining an actual audience of the video; determining aggregated demographic data of the actual audience; and providing the computed compensation (see paragraphs 0030 and 0046, Examiner’s note: expected demographic estimates may be replaced or augmented by realistic or actual demographic viewership which as discussed in the preceding sections is used for bidding for ads).
	While Anschutz clearly teaches bidding on demographics to present ads in content (see paragraphs 0035, 0043-0044, and 0048) as well as determining actual demographics to change or augment the estimated demographics (see paragraphs 0030 and 0040), Anschutz does not clearly teach (1) cost of advertising being number of users who see the ad and the bid price for the ad or more specifically as recited in the claims wherein the estimated compensation is determined based on a number of estimated members having a demographic profile and based on defined profile-based compensation in the each bid that corresponds to the demographic profile and (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation.
	However, Sheeman which is in the art of ads (see abstract) teaches (1) cost of
advertising being based on number of users who see the ad and the bid price for the ad or  more specifically as recited in the claims wherein the estimated compensation is
determined based on a number of estimated members having a demographic profile
and based on defined profile-based compensation in the each bid that corresponds to
the demographic profile and  (2) changing the price paid based on the actual number of users who view the ad instead of the estimated or more specifically as recited in the claims computing a compensation based on the winning bid and based on the aggregated demographic data of the actual audience, wherein the compensation is different than the estimated compensation. (see paragraphs 0017 and 0156-0158, Examiner’s note: providing ads based on demographics where a winning bidder may be required to pay more or less than they originally bid for the spot.  For example, it may be agreed to that a winner bidder may not pay more than 20% percent more than their actual bid if a bigger audience appears where bids are based on for example price per thousand). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz with the
aforementioned teachings from Sheeman with the motivation of providing a known way to
charge per the amount of impressions either estimated or actual (see Sheeman et al. paragraphs 0017 and 0156-0158), when taking into consideration estimated and actual demographics and a number of people for each demographic in an online
advertisement bidding system is known (see Anschutz paragraphs 0038 and 0046-0048).
	As per claim 18, Anschutz et al.  teaches
	wherein the instruction is provided to the content provider, whereby implementation is contingent on an operation of the content provider (see paragraphs 0017, 0036, and 0045, Examiner’s note: logic may be implemented across multiple computers where one computer for example 100c may coordinate receipt and storage of information.  Paragraphs 0025 and 0029 teach receiving data to implement the matched campaign).
	As per claim 19, Anschutz et al.  teaches
	wherein said determining the actual audience of the video is performed based on information visually available in the video and is viewable to all members of the actual audience (see paragraphs 0030, 0038, 0041, and 0028, Examiner’s note: tracking consumer feedback, whether an ad was actually viewed, and actual demographics of a viewing audience with can be later used for targeted ads). 
	As per claim 21, Anschutz et al.  teaches
	wherein said automatically validating comprises analyzing audience engagement with the matched campaign during providing the video, wherein said analyzing comprises analyzing user disconnection during the streaming of the video to identify negative user responses to the implementation of the matched campaign  (see paragraphs 0030, 0038, 0041, and 0028, Examiner’s note: tracking consumer feedback like skipping ads, whether an ad was actually viewed, and actual demographics of a viewing audience with can be later used for targeted ads).
	
16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anschutz et al. (United States Patent Application Publication Number: US 2008/0195458) further in view of Sheeman et al. (United States Patent Application Publication Number: US 2007/0288953) further in view of DeLine et al. (United States Patent Application Publication Number: US 2009/0106094).

	As per claim 3, Anschutz et al. does not expressly teach wherein the winning bid defining a profile-based compensation for a second targeted demographic profile different than the profile-based compensation for the targeted demographic profile, wherein the estimated compensation is determined as C = n1c1, + n2c2, wherein C denotes the estimated compensation, n1 denotes an amount of members in the estimated audience having the targeted demographic profile, n2 denotes an amount of members in the estimated audience having the second targeted demographic profile, c1 denotes the profile-based compensation for the targeted demographic profile, c2 denotes the profile-based compensation for the second targeted demographic profile. 
	However, Sheeman which is in the art of ads (see abstract) teaches determining compensation for each ad for a demographic based on a bid and number of impressions or more specifically as recited in the claims  wherein the estimated compensation is determined as C = n1c1, wherein C denotes the estimated compensation, n1 denotes an amount of members in the estimated audience having the targeted demographic profile, c1 denotes the profile-based compensation for the targeted demographic profile, and also for another ad n2 denotes an amount of members in the estimated audience having the second targeted demographic (see paragraphs 0017, 0156-0158, 0176, and 0191, Examiner’s note: providing ads based on demographics where a winning bidder may be required to pay more or less than they originally bid for the spot.  For example, it may be agreed to that a winner bidder may not pay more than 20% percent more than their actual bid if a bigger audience appears where bids are based on for example price per thousand.  Further teaches there can be more than one demographic or constraint bid on). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz with the
aforementioned teachings from Sheeman with the motivation of providing a known way to
charge per the amount of impressions either estimated or actual (see Sheeman et al. paragraphs 0017, 0156-0158), when taking into consideration estimated and actual demographics and a number of people for each demographic in an online
advertisement bidding system is known (see Anschutz paragraphs 0038 and 0046-0048)
	While Sheeman already takes a compensation is a bid and the number of user impressions (n1c1 or n2c2), Anschutz et al. in view of Sheeman does not expressly teach a composite bid, for example one that takes into account multiple demographics or more specifically as recited in the claims wherein the winning bid defining a profile-based compensation for a second targeted demographic profile different than the profile-based compensation for the targeted demographic profile, wherein the estimated compensation is determined as C = c1, + c2, c1 denotes the profile-based compensation for the targeted demographic profile, c2 denotes the profile-based compensation for the second targeted demographic profile.
	However,  DeLine which is in the art of advertising (see abstract) teaches a composite bid, for example one that takes into account multiple demographics or more specifically as recited in the claims wherein the winning bid defining a profile-based compensation for a second targeted demographic profile different than the profile-based compensation for the targeted demographic profile, wherein the estimated compensation is determined as C = c1, + c2, c1 denotes the profile-based compensation for the targeted demographic profile, c2 denotes the profile-based compensation for the second targeted demographic profile (see paragraphs 0018 and 0067, Examiner’s note: teachings auctions to form a composite bid for example, “ Alternatively, one or more auctions can be combined to form a composite bid. Then, when there is an opportunity for advertisement presentation, a determination is made as to what criteria are satisfied by the opportunity. These criteria are reported to the decision maker who compares each bidder's composite bid to determine who is willing to pay the most for that opportunity. For example, if bidder A bid xl for the time slot of three to five PM and bidder B bid yl for the same time slot; bidder A bid x2 for temperatures over eighty
degrees F. and bidder B bid y2 for the same temperature range; and bidder A bid x3 for men between sixteen and twenty-five and bidder B bid y3 for the same demographic, when a twenty year old male buys gas at four p.m. on a ninety degree Fahrenheit day, the decision maker compares x 1 +x2+ x3 to y1 +y2+y3. If xl +x2+x3 is greater than y1+y2+y3, then bidder A's advertisement is presented and vice versa”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of Sheehan with the aforementioned teachings from DeLine with the motivation of providing a way to take into consideration multiple demographics in a compensation scheme (see DeLine et al. paragraphs 0018 and 0067), when taking into consideration multiple demographics when bidding on an advertisement as well as the number of viewers or audience are both known (see Anschutz et al. paragraphs 0046-0048 and Figure 5). 
17.	Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anschutz et al. (United States Patent Application Publication Number: US 2008/0195458) further in view of Sheeman(United States Patent Application Publication Number: US 2007/0288953) further in view of Loree et al. (United States Patent Application Publication Number: US 2019/0087865). 
	As per claim 8, Anschutz et al. teaches
	wherein said automatically validating comprises analyzing audience engagement
with the matched campaign during providing the video. (see paragraph 0038,
Examiner's note: tracking feedback includes tracking whether advertisements were
skipped, whether the advertisements where replayed, as well as any on the fly ratings
provided by the consumer).
	Anschutz et al. in view of Sheeman in view of  does note expressly teach (1) wherein said analyzing the audience engagement is based on an analysis of a chat service implement during the streaming of the video. 
	However, Loree et al. which is in the art of internet ads teaches (1) wherein said analyzing the audience engagement is based on an analysis of a chat service implement during the streaming of the video (see paragraphs 0064, 0033, 0035, Examiner’s note: analyzing text conversations in chat bot sessions to learn about the user’s intentions, mental state, and the like regarding specific advertisement content). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of Sheeman with the aforementioned teachings from Loree et al. with the motivation of providing another way of determining user interest in advertisements (see Loree et al. paragraphs 0064, 0033, 0035), when tracking user’s feedback to advertisements in order to provide targeted advertisements is known (see Anschutz et al. paragraphs 0027-0028, 0038, and 0041). 
	As per claim 9, Anschutz in view of Sheeman in view of does not expressly teach wherein said analyzing the audience engagement comprises analyzing the chat service to identify statements made in response to the implementation of the matched campaign. 
	However, Loree et al. which is in the art of internet ads teaches wherein said analyzing the audience engagement comprises analyzing the chat service to identify statements made in response to the implementation of the matched campaign (see paragraphs 0064, 0033, 0035, Examiner’s note: analyzing text conversations in chat bot sessions to learn about the user’s intentions, mental state, and the like regarding specific advertisement content). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of Sheeman in view of Loree et al. with the aforementioned teachings from Loree et al. with the motivation of providing another way of determining user interest in advertisements (see Loree et al. paragraphs 0064, 0033, 0035), when tracking user’s feedback to advertisements in order to provide targeted advertisements is known (see Anschutz et al. paragraphs 0027-0028, 0038, and 0041). 
	As per claim 20, Anschutz in view of Sheeman in view of does not expressly teach wherein the video includes a chat widget indicating identity of users that utilize a chat service 
	However, Loree et al. which is in the art of internet ads teaches wherein the video includes a chat widget indicating identity of users that utilize a chat service (see paragraphs 0064, 0033, 0035, Examiner’s note: analyzing text conversations in chat bot sessions to learn about the user’s intentions, mental state, and the like regarding specific advertisement content.  Further the system component can update the target user’s profile data to include such chat bot information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of Sheeman in view of Loree et al. with the aforementioned teachings from Loree et al. with the motivation of providing another way of determining user interest in advertisements (see Loree et al. paragraphs 0064, 0033, 0035), when tracking user’s feedback to advertisements in order to provide targeted advertisements is known (see Anschutz et al. paragraphs 0027-0028, 0038, and 0041). 


18. 	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Anschutz et al. (United States Patent Application Publication Number: US
2008/0195458) further in view of Sheeman (United States Patent Application Publication
Number: US 2007/0288953) further in view of further in view Ogasawara (United States Patent Application Publication Number: US 2008/0249987).
	As per claim 11, Anschutz et al. teaches
	wherein the video captures the content provider providing or receiving content (see paragraphs 0022-0023 and 0038, Examiner’s note: the content provider as recited could read on either the user viewing the content (see paragraph 0022) or the machine (computing device 100) (see paragraphs 0023 and 0038) providing the content in independent claim 1.  Additionally amended dependent claims make an interpretation of either appropriate in the independent claim.  Additionally it is noted in paragraph 0022 a program can be any form of streamed audio and/or visual information).
	 wherein said implementing the matched campaign comprises instructing the electronic game to present the matched campaign. (see paragraphs 0027, 0029-0031, Examiner's note: ads based on estimated or actual demographics and user ad feedback).
	Anschutz et al. in view of Sheeman does note expressly teach providing ads to a
user playing an electronic game.
	However, Ogaswara which is in the art of ads (see abstract and paragraphs
0034-0035) teaches providing ads to a user playing an electronic game (see
paragraphs 0018, 0021, and 0029, Examiner's note: providing ads like content in the
gaming or streaming environment).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of Sheeman with the aforementioned teachings from Ogaswara with the motivation of
providing a way to provide ads on another online content platform (see Ogaswara
paragraphs 0018, 0021, and 0029), when providing ads on various online platforms is
known (see Anschutz et al. paragraph 0022).
	As per claim 12, Anschutz et al. teaches
	wherein the electronic game is configured in an absence of said instructing to
provide a campaign targeting the content provider(see paragraphs 0027, 0029-0031,
Examiner's note: ads based on estimated or actual demographics and user ad feedback).
	As per claim 13, Anschutz et al. teaches
	wherein the video is streamed by the content provider to the audience via a
streaming platform, (see paragraph 0022, Examiner's note: streaming video).
	Anschutz et al. does note expressly teach providing ads to a user playing a
game or more specifically wherein the electronic game is configured to be played on a
gaming platform, wherein the streaming platform and the gaming platform are different.
	However, Ogaswara which is in the art of ads (see abstract and paragraphs
0034-0035) teaches providing ads to a user playing a game or more specifically
wherein the electronic game is configured to be played on a gaming platform, wherein
the streaming platform and the gaming platform are different (see paragraphs 0018, 0021, and 0029, Examiner's note: providing ads like content in the gaming or streaming
 environment).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of
Sheeman in view of Ogaswara with the aforementioned teachings from Ogaswara with the motivation of providing a way to provide ads on another online content platform (see Ogaswara paragraphs 0018, 0021, and 0029), when providing ads on various online
platforms is known (see Anschutz et al. paragraph 0022).


19. 	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anschutz
et al. (United States Patent Application Publication Number: US 2008/0195458) further
in view of Sheeman et al. (United States Patent Application Publication Number: US
2007/0288953) further in view Redmann et al. (United States Patent Application Publication Number: US 2015/0074716).
	As per claim 15, Anschutz et al. teaches
	wherein the audience of the video comprises a first and a second members,
wherein the video is streamed to the first member and the second member, (see
paragraphs 0021-0022, Examiner's note: streaming video and members can see the
same or different content).
	Anschutz et al. in view of Sheeman does note expressly teach that in streaming a user can view the content at least one hour before another user whereby the matched campaign is provided to the first and the second members at different times.
	However, Redmann et al. which is in the art of ads (see abstract) teaches that in
streaming a user can view the content at least one hour before another user whereby
the matched campaign is provided to the first and the second members at different
times (see paragraph 0003, Examiner's note: "Some providers vary the advertising
provided in streamed content in accordance with who views the content and when they
do so. For example, a particular show streamed from Hulu.com, a web site operated by
Hulu, LLC, Los Angeles, Calif., a commercial video streaming company, might contain
certain advertising if viewed one day but different advertising when viewing the content
on a different day. Similarly, some streaming video systems track advertisements
shown to a particular viewer and vary advertisement selection based on the history of
advertisements previously shown to that viewer. Sophisticated systems can also take
account of demographic or location information about a viewer. Indeed, some systems
actually consult viewers and select advertising based on viewer-designated preferences
to provide the most pertinent, interesting, or valuable advertisements").
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Anschutz et al. in view of
Sheeman with the aforementioned teachings from Redmann et al. with the motivation of providing a common feature in streaming that users can view content at different times (see Redmann et al. paragraph 0003), when the ad distribution taking place in an online streaming environment is known (see Anschutz et al. paragraph 0022).
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	- Rupp et al. (United States Patent Application Publication Number: US
2001/0027431) teaches a multi variable bid in an online auction (see abstract)
	- Fridman et al. (United States Patent Application Publication Number: US
2002/0111146) teaches determining people who watch display at different locations and
times (see abstract)
	-Lambert et al. (United States Patent Application Publication Number: US
2012/0260278) teaches estimating demographics of television audiences (see title and
abstract)
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682